                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

                                                     )
 IN RE: DEALER MANAGEMENT SYSTEMS )                      MDL No. 2817
 ANTITRUST LITIGATION                                )   Case No. 1:18-CV-00864
                                                     )
                                                     )
 This Document Relates To:
                                                     )   Hon. Robert M. Dow, Jr.
                                                     )
 i3 Brands, Inc., et al. v. CDK Global, LLC, et al.,
                                                     )
 et al., No. 1:19-CV-01412

                                     NOTICE OF MOTION

To:    All Counsel of Record

        YOU ARE HEREBY NOTIFIED THAT on Wednesday, April 10, 2019, at 9:15 a.m., or
as soon thereafter as counsel may be heard, we shall appear before the Hon. Robert M. Dow, Jr. in
Courtroom 2203 at the Everett McKinley Dirksen United States Courthouse, 219 South Dearborn
Street, Chicago, Illinois, and present the JOINT MOTION FOR ENTRY OF STIPULATED
BRIEFING SCHEDULE, a copy of which is attached and served upon you.

DATED: April 4, 2019                                         Respectfully submitted,


 /s/ Michael E. Bloom                                       /s/ Aundrea K. Gulley
 J. Erik Connolly                                           Aundrea K. Gulley
 Lauren C. Tortorella                                       Kathy D. Patrick
 Michael E. Bloom                                           Brian T. Ross
 BENESCH, FRIEDLANDER,                                      Brice A. Wilkinson
 COPLAN & ARONOFF LLP                                       Ross M. MacDonald
 333 W. Wacker Dr. Suite 1900                               Justin D. Patrick
 Chicago, IL 60606                                          GIBBS & BRUNS, LLP
 Telephone: (312) 212-4949                                  1100 Louisiana St. Ste. 5300
 econnolly@beneschlaw.com                                   Houston, TX 77002
 ltortorella@beneschlaw.com                                 (713) 650-8805
 mbloom@beneschlaw.com                                      agulley@gibbsbruns.com
                                                            kpatrick@gibbsbruns.com
 Counsel for Plaintiffs i3 Brands,                          bross@gibbsbruns.com
 Inc. and PartProtection, LLC                               bwilkinson@gibbsbruns.com
                                                            rmacdonald@gibbsbruns.com
                                                            jpatrick@gibbsbruns.com

                                                            Michael P.A. Cohen
                                                            Amar S. Naik
SHEPPARD MULLIN RICHTER
& HAMPTON, LLP
2099 Pennsylvania Ave., NW,
Suite 100
Washington, DC 20006
(202) 747-1900
mcohen@sheppardmullin.com
anaik@sheppardmullin.com

Counsel for Defendant The Reynolds
& Reynolds Company

/s/ Britt M. Miller
Britt M. Miller
Michael A. Scodro
Matthew D. Provance
Mayer Brown LLP
71 South Wacker Drive
Chicago, IL 60606
(312) 782-0600
bmiller@mayerbrown.com
mscodro@mayerbrown.com
mprovance@mayerbrown.com

Mark W. Ryan
Mayer Brown LLP
1999 K Street NW
Washington, DC 20006
(202) 263-3000
mryan@mayerbrown.com

Counsel for Defendant CDK Global,
LLC
                                CERTIFICATE OF SERVICE

I, Aundrea K. Gulley, an attorney, hereby certify that on this 4th day of April, 2019, I caused a
true and correct copy of the foregoing NOTICE OF MOTION to be filed and served
electronically via the court’s CM/ECF system. Notice of this filing will be sent by email to all
parties by operation of the court’s electronic filing system or by mail to anyone unable to accept
electronic filing as indicated on the Notice of Electronic Filing. Parties may access this filing
through the court’s CM/ECF system.

                                                    /s/ Aundrea K. Gulley
                                                    Aundrea K. Gulley
                                                    GIBBS & BRUNS LLP
                                                    1100 Louisiana Street, Suite 5300
                                                    Houston, TX 77002
                                                    (713) 650-8805
                                                    agulley@gibbsbruns.com
